Per Curiam. The appellants, Timothy L. Waddle and Irene L. Waddle, have filed a motion for rule on the clerk. Their attorney, C. Richard Lippard, admits that the notice of appeal was untimely filed due to a mistake on his part.  We treat appellants’ request for rule on the clerk as a motion for a belated appeal. See, e.g., Hicks v. State, 325 Ark. 192, 923 S.W.2d 872 (1996). We find that the error of failing to timely file a notice of appeal, admittedly made by counsel for criminal defendants, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). We grant the motion for belated appeal. A copy of this opinion will be forwarded to the Committee on Professional Conduct.